J-S38020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ALAN RICHARD WEIST,

                            Appellant               No. 2954 EDA 2015


               Appeal from the Order Entered September 1, 2015
                 In the Court of Common Pleas of Pike County
                Criminal Division at No(s): CP-52-0000240-2009


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND JENKINS, JJ.

JUDGMENT ORDER BY OLSON, J.:                          FILED JUNE 14, 2016

        Appellant, Alan Richard Weist, appeals pro se from the order entered

on September 1, 2015, which dismissed his second petition filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         We

affirm.

        On January 7, 2011, Appellant pleaded guilty to two counts of rape of

a child.1 On March 31, 2011, the trial court sentenced Appellant to serve an

aggregate term of 14 to 40 years in prison for his convictions.    Appellant

then failed to perfect a direct appeal from his judgment of sentence.    See

Commonwealth v. Weist, 81 A.3d 996 (Pa. Super. 2013) (unpublished

memorandum) at 1-2.

____________________________________________


1
    18 Pa.C.S.A. § 3121(c).
J-S38020-16



      On December 14, 2011, Appellant filed a pro se PCRA petition.         The

PCRA court appointed counsel to represent Appellant, but appointed counsel

petitioned for and was permitted to withdraw pursuant to Commonwealth

v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550

A.2d 213 (Pa. Super. 1988) (en banc).              The PCRA court dismissed

Appellant’s first PCRA petition and, on May 15, 2013, this Court affirmed the

PCRA court’s order.    Commonwealth v. Weist, 81 A.3d 996 (Pa. Super.

2013) (unpublished memorandum) at 1-4. Appellant did not file a petition

for allowance of appeal with the Pennsylvania Supreme Court.

      On June 1, 2015, Appellant filed a pro se petition titled “Petition for

Discovery,” which the PCRA court treated as a second petition filed under

the PCRA. PCRA Court Opinion, 12/23/15, at 1-2. The PCRA court denied

Appellant’s petition by order entered September 1, 2015 and Appellant filed

a timely notice of appeal to this Court.

      After Appellant filed his notice of appeal, the PCRA court ordered

Appellant to file and serve a concise statement of errors complained of on

appeal, pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).

PCRA Court Order, 10/15/15, at 1.          Further, the trial court ordered that

Appellant must file and serve his Rule 1925(b) statement within 21 days

from the date the order was entered.         Id.   Appellant did not file a Rule

1925(b) statement and, thus, Appellant failed to comply with the trial court’s

order.   As such, Appellant’s claims on appeal are necessarily waived.

Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not included in the [Rule 1925(b)]

                                     -2-
J-S38020-16



Statement and/or not raised in accordance with the provisions of [Rule

1925(b)(4)] are waived”); Greater Erie Indus. Dev. Corp. v. Presque

Isle Downs, Inc., 88 A.3d 222, 223 and 227 (Pa. Super. 2014) (en banc)

(holding that an appellant waives all claims on appeal where the appellant

“fail[s] to comply timely with the trial court’s order directing it to file a

concise statement of errors pursuant to [Rule 1925(b)]”); see also PCRA

Court Opinion, 12/23/15, at 2 (“[a]s of December 18, 2015, [] Appellant still

has yet to file a concise statement of matters complained of on appeal”)

(some internal capitalization omitted).

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2016




                                     -3-